

115 HR 3658 IH: Honoring Real Patriots Act of 2017
U.S. House of Representatives
2017-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3658IN THE HOUSE OF REPRESENTATIVESAugust 18, 2017Ms. Clarke of New York (for herself, Ms. Velázquez, Mr. Meeks, Mr. Jeffries, Mr. Nadler, Mr. Sean Patrick Maloney of New York, Ms. Meng, Mr. Espaillat, Mr. Serrano, Mr. Pallone, Mrs. Watson Coleman, Ms. Lee, Mr. Huffman, Ms. Norton, Mr. Richmond, Mr. Butterfield, Mr. Engel, Ms. Wilson of Florida, Ms. Barragán, Mr. Evans, Mrs. Beatty, Ms. Eddie Bernice Johnson of Texas, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to change the name of any military installation or other
			 property under the jurisdiction of the Department of Defense that is
			 currently named after any individual who took up arms against the United
			 States during the American Civil War or any individual or entity that
			 supported such efforts.
	
 1.Short titleThis Act may be cited as the Honoring Real Patriots Act of 2017. 2.FindingsThe Congress makes the following findings:
 (1)The American Civil War of 1861–1865 was fought over the desire of the seceding States to keep human beings enslaved based upon their race.
 (2)The Confederacy was so committed to preserving the institution of slavery that it killed more than 360,000 American soldiers in its failed effort to achieve this goal.
 (3)This act of treason was a direct attack on the existence of the United States and merits no honor to the Confederacy as an institution or its leaders as individuals by the United States Armed Forces.
 (4)Nonetheless, United States military installations and other property under the jurisdiction of the Department of Defense, including General Lee Avenue and Stonewall Jackson Drive at Fort Hamilton, New York, remain named after rebels who took up arms against the United States.
 (5)The United States Armed Forces are essential to defending the United States and protecting American values of freedom, equality, and democratic governance.
 (6)This role is undermined when military installations, facilities, roads, equipment, and other property are named after enemy combatants who took up arms during the Civil War to challenge the very values for which the United States stands.
 (7)Naming military property after armed insurrectionists with American blood on their hands is an affront to members of the Armed Forces, many of whom are people of color, who take an oath to protect and defend the Constitution.
 (8)There are an ample number of meritorious members of the Armed Forces, who loyally served the United States, for whom military property could and should be named.
			3.Redesignation of military installations and other property under the jurisdiction of the Department
			 of Defense named after individuals who took up arms against the United
			 States during the American Civil War
 (a)Statement of PolicyIt is the policy of the United States that no military installation or other property under the jurisdiction of the Department of Defense shall be or remain named after any individual who took up arms against the United States during the American Civil War or any individual or entity that supported such efforts.
 (b)Redesignation of propertyNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall change the name of each military installation and other property under the jurisdiction of the Department of Defense that, as of the date of the enactment of this Act, is named after any individual who took up arms against the United States during the American Civil War or named after any individual or entity that supported such efforts.
 (c)Implementation reportNot later than 30 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing a plan to comply with this section by the deadline specified in subsection (b). The report shall include the following:
 (1)A comprehensive list of all military installations and other property under the jurisdiction of the Department of Defense whose name needs to be changed to comply with this section.
 (2)An estimate of the funding necessary to implement this section, including costs associated with new signage, maps, documents, and other materials to reflect changes in names.
				